Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s preliminary amendment filed February 11, 2021. Claims 29-32 have been amended. Claims 1-32 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 15, 18, 20, 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gould et al. (Pub. No.: US 2014/0070724); hereinafter referred to as “Gould”.
Regarding Claim 1, Gould teaches, in Figures 1 and 18, a lighting assembly for providing different light distribution patterns in an environment, the lighting assembly comprising:  two or more light source channels (106, 107), each being both spatially separated and electrically controllable; means for controlling the electrical power (1805) to each light source; a transmissive optical element (110) fixedly arranged with respect the light source channels such that; input light from each light source 
Gould teaches, in Figure 1, input light from each light source channel is incident upon the input face of the optical element (110). Gould (in Figure 1) does not teach the input light from each light source channel is incident upon the input face of the optical element but at differing beam angle inputs. Gould, in Figure 4, teaches the input light from each light source channel (106, 107) is incident upon the input face of the optical element (110) at different beam angle inputs. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light source channels in Figure 1 of Gould by differing the beam angle inputs as taught in Figure 4 of Gould, to provide different light distribution patterns.
This claim is not being interpreted under 35 U.S.C. 112(f), because the specification provides structure (a controller) that performs the function of controlling the electrical power.
Regarding Claim 6, Gould teaches the lighting assembly of claim 1 wherein proportional allocation of electrical power to individual light source channels is performed by a lighting controller (1805) operatively coupled to the light source channels configured to independently control each light source channel and proportionally divide electrical power between light source channels to regulate light distribution patterns ([0095-0096]).
Regarding Claims 7-8, Gould teaches a driver for controlling the electric power to the LEDs ([0075]). Gould does not explicitly teach a component providing electrical impedance to reduce current to the light. However, prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the controller taught by Gould by including a component to provide electrical 
Regarding Claim 15, Gould teaches the lighting assembly of claim 1 wherein the configuration of light source channels is configured as a geometry selected from the following group; linear array, parallel rows, rectangular grid, circular pattern, concentric rings ([0093]).
Regarding Claim 18, Gould teaches the lighting assembly of claim 1 further comprising a reflector ([0028]).
Regarding Claim 20, Gould teaches the lighting assembly of claim 1 wherein the light distribution pattern of the lighting assembly is selected from a group including wall washing, cove lighting, task lighting, ambient lighting and accent lighting ([0004]).
Regarding Claim 22, Gould teaches, in Figures 1 and 18, a lighting assembly for providing different light distribution patterns in an environment, the lighting assembly comprising:  two or more light source channels (106, 107), each being both spatially separated and electrically controllable; means for controlling the electrical power (1805) to each light source; an optical element (110) fixedly arranged with respect the light source channels such that; input light from each light source channel is incident upon the input face of the optical element; ii. light from each light source channel is redirected from the optical element and has a unique light distribution (120, 125); wherein electrical power is proportionally allocated among light source channels to regulate light distribution patterns emitted from the optical element ([0095-0096]).
Gould (Figure 1) does not teach the optical element disposed in between the light sources. Gould (Figure 7) teaches an optical element (110,405) disposed in between the light sources. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting assembly taught in Figure 1, by using an optical element as taught in Figure 7, to control the light distribution with greater precision ([0061]).

Regarding Claim 23, Gould teaches the lighting assembly of claim 22 wherein the optical element is a light guide ([0028]).
Regarding Claim 24, Gould teaches the lighting assembly of claim 22 wherein one or more of the light sources is an LED or linear array of LEDs ([0064]).
Regarding Claim 26, Gould teaches the lighting assembly of claim 22 wherein the light distribution pattern of the lighting assembly is selected from a group including wall washing, cove lighting, task lighting, ambient lighting and accent lighting ([0004]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-5, 9-14, 16-17, 19, 21, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 28-32, the cited prior art of record does not teach or fairly suggest a lighting assembly wherein, along with the other claimed features, with respect to the first light source channel the primary transmissive optical element is a light guide but with respect to the second light source channel the primary transmissive light source channel is not a light guide but rather a lens , as recited in claim 28.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896